Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  June 24, 2014                                                                                         Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  148732 & (78)(79)                                                                                     Michael F. Cavanagh
                                                                                                        Stephen J. Markman
                                                                                                            Mary Beth Kelly
                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         David F. Viviano,
            Plaintiff-Appellee,                                                                                        Justices

  v                                                                  SC: 148732
                                                                     COA: 311739
                                                                     Berrien CC: 2011-003033-FC
  MICHAEL EUGENE BARNER,
           Defendant-Appellant.

  ______________________________________/

         On order of the Court, the motion to add an issue is GRANTED, limited to the
  issue articulated in the motion. The application for leave to appeal the January 21, 2014
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court. The motion to
  extend time is DENIED as moot.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            June 24, 2014
         h0616
                                                                                Clerk